Citation Nr: 0218682	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  01-06 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased, initial rating for diabetes 
mellitus, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1992 to 
December 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.    


REMAND

A preliminary review of the veteran's claims file reveals 
that, due to a hearing request, this matter is not ready 
for appellate disposition.  In the veteran's Substantive 
Appeal (VA Form 9), received by the RO in July 2001, the 
veteran indicated that she wanted a hearing at the RO.  In 
a Report of Contact (VA Form 119), dated in September 
2001, it was noted that the veteran desired a hearing at 
the RO before a local hearing officer, and not before a 
member of the Board.  Thus, a hearing was subsequently 
scheduled for November 5, 2001.  However, in a letter from 
the appellant's representative, Disabled American Veterans 
(DAV), to the RO, dated on November 5, 2001, the DAV 
requested that the veteran's hearing be postponed and that 
the veteran first undergo a VA examination.  The DAV 
indicated that if a favorable decision was not afforded 
after the veteran had been examined, then they requested 
that the hearing be rescheduled.  

In November 2001, the veteran underwent a VA examination.  
Subsequently, the RO determined that the evaluation of the 
appellant's service-connected diabetes mellitus was to be 
continued as 40 percent disabling.  However, the Board 
notes that although the RO denied the veteran's claim for 
an evaluation in excess of 40 percent for her service-
connected diabetes mellitus, there is no evidence of 
record showing that the veteran's hearing was rescheduled, 
as per her request.  As such, this case needs to be 
returned to the RO so that a local hearing at the RO may 
be scheduled.  

Therefore, in light of the foregoing and to ensure full 
compliance with due process requirements, this matter is 
remanded to the RO for the following:

The RO should schedule the veteran for 
a hearing before a local hearing 
officer.  The claims folder should be 
made available to the veteran and her 
representative so that they may prepare 
for the hearing.  They should be 
notified of the date and time of the 
hearing.  

The purpose of this remand is to satisfy a hearing 
request, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of the veteran 
until he is notified.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




